 1
     KAPLAN FOX & KILSHEIMER LLP                GCA LAW PARTNERS LLP
 2   Laurence D. King (SBN 206423)              KIMBERLY A. DONOVAN (SBN 160729)
     Mario M. Choi (SBN 243409)                 VALERIE M. WAGNER (SBN 173146)
 3   350 Sansome Street, Suite 400              2570 W. El Camino Real, Suite 400
     San Francisco, CA 94116                    Mountain View, CA 94040
 4   lking@kaplanfox.com                        kdonovan@gcalaw.com
     mchoi@kaplanfox.com                        randris@gcalaw.com
 5   Telephone: (415) 772-4700                  Telephone: (650) 428-3900
     Facsimile: (415) 772- 4707                 Facsimile: (650) 428-3901
 6
     FINKELSTEIN, BLANKINSHIP,                  Attorneys for Defendant
 7   FREI-PEARSON & GARBER, LLP
     D. Greg Blankinship (pro hac vice)
 8   One North Broadway, Suite 900
     White Plains, New York 10601
 9   gblankinship@fbfglaw.com
     Telephone: (914) 298-3290
10   Facsimile: (914) 522-5561
11   Attorneys for Plaintiffs
12
13                               UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                       OAKLAND DIVISION
16
     INES BURGOS and MONGKOL                         )
17   MAHAVONGTRAKUL, individually and on ) Case Number: 4:18-cv-06910-HSG
     behalf of other similarly situated individuals, )
18                                                   ) Honorable Haywood S. Gilliam
                     Plaintiff,                      )
19                                                   )
            vs.                                      )
20                                                   ) STIPULATED JUDGMENT PURSUANT
                                                     ) TO ORDER OF THE COURT
     SUNVALLEYTEK INTERNATIONAL,                     )
21
     INC.,                                           )
22                                                   )
                     Defendant.                      )
23                                                   )
                                                     )
24
25
26
27
28
     STIPULATED JUDGMENT PURSUANT TO
     ORDER OF THE COURT              1
 1
 2             WHEREAS, this matter came before this Court for hearing on August 20, 2020 on
 3   motion of Plaintiffs, INES BURGOS and MONGKOL MAHAVONGTRAKUL, individually
 4   and on behalf of other similarly situated individuals, for final approval of class action settlement
 5   in this matter. Pursuant to the Court’s order dated May 10, 2021 (Docket No. 69) and the
 6   Settlement Agreement of the parties, as amended, stipulated judgment is hereby entered as
 7   follows:
 8             1.     The class consists of all persons who purchased any of the “Covered Products”
 9   from Defendant SUNVALLEYTEK INTERNATIONAL, INC. (“Sunvalleytek” or “Defendant”)
10   within the United States between November 14, 2014 and May 6, 2020. “Covered Products”
11   means any size of any of the Power Banks designed for the primary purpose of use for portable
12   charging of mobile phones, such as devices consisting of a batter cell or cells, enclosed in a
13   casing;
14             2.     The class satisfies the requirements of Federal Rule of Civil Procedure 23(a) and
15   (b);
16             3.     The parties implemented a notice plan approved by the Court, adequately
17   notifying class members of the proposed settlement, and no objections to the proposed settlement
18   were received;
19             4.     The class is therefore certified pursuant to Federal Rule of Civil Procedure 23(a)
20   and (b);
21             5.     Plaintiffs’ motion for award of attorneys’ fees is granted in part, in the amount of
22   $156,500;
23             6.     Plaintiffs’ motion for recovery of costs is granted in the amount of $20,000;
24             7.     Plaintiffs’ request for incentive award of $5,000 for each of the Named Plaintiffs
25   is denied.
26
27
28
     STIPULATED JUDGMENT PURSUANT TO
     ORDER OF THE COURT              2
 1
            This [Proposed] Stipulated Judgment Pursuant to Order of the Court is without prejudice
 2
     for either party to appeal to the extent permitted by the Settlement Agreement in this matter.
 3
 4
     IT IS SO STIPULATED.
 5
 6
 7   Dated: June 1, 2021                             By: /s/ Kimberly A. Donovan
 8                                                   Kimberly A. Donovan
                                                     GCA Law Partners LLP
 9                                                   Attorney for Sunvalleytek
10                                                   International, Inc.
11
12
     Dated: June 1, 2021                             By: /s/ D. Greg Blankinship
13
                                                     D. Greg Blankinship
14                                                   Finkestein, Blankinship, Frei-Pearson
                                                     & Garber, LLP
15
                                                     Attorney for Plaintiffs and for the
16                                                   Settlement Class Members
17
18
19          Pursuant to Order of this Court dated May 10, 2020 (Docket No. 69), the parties’ Settlement

20   Agreement, as amended, and the above Stipulated Judgment Pursuant to Order of the Court,

21   judgment is hereby entered as set forth above. The Clerk is directed to enter judgment and close

22   the case.

23
24   Dated: 6/2/2021
                                                    ____________________________________
25                                                HONORABLE HAYWOOD S. GILLIAM, JR.
                                                     UNITED STATES DISTRICT JUDGE
26
                                                 UNITED STATES DISTRICT COURT FOR THE
27                                                 NORTHERN DISTRICT OF CALIFORNIA

28
     STIPULATED JUDGMENT PURSUANT TO
     ORDER OF THE COURT              3
